



Exhibit 10.1


EXECUTION COPY
EMPLOYMENT AGREEMENT


This AGREEMENT (the “Agreement”), dated as of March 28, 2016, is between Advance
Auto Parts, Inc. (“Advance” or the “Company”), a Delaware corporation, and
Thomas Greco (the “Executive”).
The Company and the Executive agree as follows:
1.Position; Term of Employment. Subject to the terms and conditions of this
Agreement, the Company agrees to employ the Executive, and the Executive agrees
to serve the Company, as its Chief Executive Officer (“Executive’s Position”).
The parties intend that the Executive shall continue to so serve in this
capacity throughout the Employment Term (as such term is defined below). In such
capacity, the Executive shall report to the Board of Directors of the Company
(the “Board”). The Board shall appoint the Executive to serve as a member of the
Board, effective as of the Commencement Date, and shall nominate and recommend
the Executive for election by the shareholders to the Board for each subsequent
Board term during the Employment Term.
The term of the Executive’s employment by the Company pursuant to this Agreement
shall commence on April 4, 2016 (“Commencement Date”) and shall end on the day
prior to the first anniversary of the Commencement Date, unless sooner
terminated under the provisions of Section 4 below (the “Employment Term”);
provided, however, that commencing on the first anniversary of the Commencement
Date (the “Anniversary Date”) the Employment Term shall be automatically
extended for an additional period of one year unless, not later than 90 days
prior to the Anniversary Date, either party




--------------------------------------------------------------------------------






shall have given notice to the other that it does not wish to extend the
Employment Term (a “Non-Renewal”), in which case the Employment Term shall end
on the day prior to the Anniversary Date; and on each Anniversary Date
thereafter the Employment Term shall be automatically extended for an additional
period of one year unless, not later than 90 days prior to such Anniversary
Date, either party shall have given notice of a Non-Renewal to the other, in
which case the Employment Term shall end 90 days following such notice. Notice
of Non-Renewal by the Company shall be treated as a termination of the Executive
without Due Cause by the Company as of the end of the then Employment Term.
2,    Duties.
(a)Duties and Responsibilities; Location. The Executive shall have the duties
and responsibilities of the Executive’s Position and such other duties and
responsibilities that are reasonably consistent with the Executive’s Position as
a majority of the Board may request from time to time and shall perform such
duties and carry out such responsibilities for the purpose of advancing the
business of the Company and its subsidiaries, if any (jointly and severally, the
“Related Entities”). The Executive shall observe and conform to the applicable
policies and directives promulgated from time to time by the Company and the
Board that are not inconsistent with this Agreement. Subject to the provisions
of Subsection 2(b) below, the Executive shall devote the Executive’s full time,
skill and attention during normal business hours to the business and affairs of
the Company and its Related Entities, except for holidays and vacations
consistent with applicable Company policy and except for illness or incapacity.
Subject to the oversight powers and responsibilities of the Board, the Executive
shall manage the Company on a daily basis. The Executive agrees to relocate to
the Raleigh, NC area as soon as practicable after the Commencement Date but in
no event later than the first anniversary of the Commencement Date. Executive’s
principal office location shall be the Company’s offices located in Raleigh, NC.


2

--------------------------------------------------------------------------------







(b)Other Activities. During the Term of this Agreement, it shall not be a
violation of this Agreement for the Executive to, and the Executive shall be
entitled to (i) serve on corporate, civic, charitable, retail industry
association or professional association boards or committees within the
limitations of the Company’s Guidelines on Significant Governance Issues,
provided that the Executive may only serve on one outside corporate board, which
shall be the board of directors of G&K Services, unless the Executive obtains
advance permission in writing from the Board to serve on another outside
corporate board in lieu of the board of directors of G&K Serivces, (ii) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(iii) manage personal investments, so long as the activities set forth in (i),
(ii), and (iii) above (x) do not significantly interfere with the performance of
the Executive’s duties and responsibilities as required by this Agreement and do
not involve a conflict of interest with the Executive’s duties or
responsibilities hereunder, (y) are in compliance with the Company’s written
policies and procedures in effect from time to time, including the Code of
Ethics & Business Conduct and the Guidelines on Significant Governance Issues,
in each case as may be amended periodically, and (z) do not violate Section 19
of this Agreement.


3.    Compensation.
(a)    Base Salary. During the Employment Term, the Company shall pay to the
Executive an initial base salary of $1,100,000 per annum, payable consistent
with the Company’s standard payroll practices then in effect, and which, as
increased, shall not be decreased during the Employment Term. Such base salary
shall be subject to periodic review by the Compensation Committee of the Board


3

--------------------------------------------------------------------------------





(hereinafter the “Compensation Committee”) on the same cycle as the base
salaries of other senior executives of the Company, with any changes taking into
account, among other factors, Company and individual performance. Any future
increases in the Executive’s annual base salary will be at the discretion of the
Compensation Committee. The Executive’s annual base salary, as in effect from
time to time, is hereinafter referred to as the “Base Salary.”


(b)    Annual Bonus. With respect to each fiscal year that ends during the
Employment Term, the Executive shall be eligible to receive an annual bonus
based upon the achievement of such corporate and individual performance goals
and other criteria as shall be approved by the Compensation Committee from time
to time and as shall be consistent with the goals and criteria approved by the
Compensation Committee for other senior executives of the Company. The
Executive’s target annual bonus amount shall be 135% of the Base Salary (the
“Target Bonus Amount”), and the Executive’s threshold and maximum annual bonus
amounts shall be 25% of the Target Bonus Amount and 200% of the Target Bonus
Amount, respectively. If the achievement of the applicable performance goals for
a given fiscal year falls between the threshold and target performance levels or
the target and maximum performance levels established by the Compensation
Committee, then the Executive’s annual bonus amount for such fiscal year shall
be determined by linear interpolation between the applicable performance levels.
For fiscal year 2016, the Executive shall be entitled to receive a minimum
annual bonus equal to $1,485,000 (the “Minimum 2016 Bonus”). The Executive’s
annual bonus for fiscal year 2016 shall not be prorated. The Company shall pay
the Minimum 2016 Bonus to the Executive on or before December 31, 2016. To the
extent that the Executive earns an annual bonus for fiscal year 2016 in excess
of the Minimum 2016 Bonus, the Company shall pay such excess annual bonus amount
to the Executive at the same time it pays annual bonuses for fiscal year 2016 to
the other senior executives of the Company. Any annual bonus payable to the
Executive hereunder shall be paid in a manner consistent with the Company’s
bonus


4

--------------------------------------------------------------------------------





practices then in effect. To be eligible to receive an annual bonus, the
Executive must be employed by the Company on the date the bonus is paid, except
as otherwise provided herein.
(c)Long-Term Incentive Awards. With respect to each fiscal year that ends during
the Employment Term, commencing with fiscal year 2016, the Executive shall be
granted a long-term incentive award in an amount determined by the Compensation
Committee. Notwithstanding the foregoing, for fiscal year 2016, the grant date
fair value of the Executive’s long-term incentive award shall be $5,000,000. The
grant-type mix that shall comprise such annual long-term incentive award shall
be determined by the Compensation Committee each fiscal year and shall be
consistent with grant-type mix used for other senior executives of the Company.
The Executive’s long-term incentive awards shall be issued under the Advance
Auto Parts Inc. 2014 Long-Term Incentive Plan (the “2014 LTIP”) and shall be
subject to the terms and conditions of the 2014 LTIP and the award agreement
evidencing the grant of each such award, provided that the grants awarded to the
Executive under this Agreement in fiscal year 2016 shall provide that Due Cause,
Good Reason and Disability shall be defined as provided herein and
interpretation of said term shall be resolved as provided herein, and further
provided that no such grant shall require compliance with, or forfeiture based
upon, restrictive covenants broader than those stated herein. For fiscal year
2016, the Executive’s long-term incentive award shall be comprised fifty percent
(50%) of time-based restricted stock units (“RSUs”) and fifty percent (50%) of
performance-based stock


5

--------------------------------------------------------------------------------





appreciation rights (“SARs”), and shall be evidenced by award agreements
substantially in the forms of agreements attached hereto as Exhibits D and E.
(d)Buy-out Compensation. The Executive shall receive the compensation set forth
in this Section 3(d) to replace certain compensation payable to the Executive by
the company that employed the Executive immediately prior to the Company (the
“Prior Employer”), which the Executive shall forfeit as a result of leaving the
employ of the Prior Employer.
(i)Cash Sign-on Bonus. As soon as practicable after the Commencement Date, the
Company shall pay to the Executive a cash bonus in the amount of $2,000,000 (the
“Signing Bonus”) to replace certain outstanding unvested cash-based long-term
incentive awards granted to the Executive by the Prior Employer that the
Executive shall forfeit upon leaving the employ of the Prior Employer (the
“Prior Cash Awards”); provided, that the Executive shall repay to the Company
(A) one-hundred percent (100%) of the Signing Bonus if the Executive resigns
from the Company without Good Reason (as defined below) prior to the first
anniversary of the Commencement Date, and (B) fifty percent (50%) of the Signing
Bonus if the Executive resigns from the Company without Good Reason on or after
the first anniversary of Commencement Date but prior to the second anniversary
of the Commencement Date.
(ii)Sign-on RSUs. Subject to the provisions of this Section 3(d)(ii), as soon as
practicable after the Commencement Date, the Executive shall be granted RSUs
with an aggregate grant date fair value of the Forfeited Amount (the “Sign-On
RSUs”) to replace certain outstanding unvested performance shares granted to the
Executive by the Prior Employer (the “Prior Equity Awards”) that he shall
forfeit upon leaving the employ of the Prior Employer and future tenure-based
pension accruals that he shall forfeit upon leaving the employ of the Prior
Employer (the “Future Pension Accruals”). The Sign-On RSUs shall be comprised of
(A) an award of performance-based RSUs with a grant date fair value equal to
$8,000,000, which shall vest in three equal annual installments on the first,
second and third anniversaries of the grant date, subject to


6

--------------------------------------------------------------------------------





the Executive’s continued employment with the Company through the applicable
vesting date, and also subject to the Executive having a leadership team of
“executive officers” (as such term is defined in Rule 3b-7 under the Securities
Exchange Act of 1934, as amended) in place and presenting in good faith a
preliminary five-year business plan to the Board, in each case prior to the
first anniversary of the Commencement Date, and (B) an award of time-based RSUs
with a grant date fair value equal to Forfeited Amount less $8,000,000, which
shall vest in three equal annual installments on the second, third and fourth
anniversaries of the grant date, subject to the Executive’s continued employment
with the Company through the applicable vesting date (the “Second Make Up
Grant”). The Sign-On RSUs shall be issued under the 2014 LTIP and shall be
subject to the terms and conditions of the 2014 LTIP and the award agreements
evidencing the grant of such Sign-On RSUs, which award agreements shall be
substantially in the forms of agreements attached hereto as Exhibits F and G.


Within fifteen (15) days following the date hereof, the Executive shall provide
the Company with documentation from the Prior Employer that indicates the amount
of the Prior Cash Awards and the Prior Equity Awards (collectively, the “Prior
Awards”), and the amount of the Future Pension Accruals, that will be forfeited
upon the Executive’s termination of employment from the Prior Employer and the
amount of the Prior Awards and Future Pension Accruals that will not be
forfeited upon such termination of


7

--------------------------------------------------------------------------------





employment. The Forfeited Amount shall be equal to the forfeited target value of
the Prior Awards as of the date of the Executive’s termination of employment
with the Prior Employer plus the value of the Future Pension Accruals as of such
date, calculated using the methodology provided by the Executive to the Company
heretofore but determined as of the date of the Executive’s termination of
employment with the Prior Employer.


If, following the payment of the Signing Bonus or the grant of the Sign-On RSUs,
the Executive learns that a portion of the Prior Awards or the Future Pension
Accruals was not forfeited upon his termination of employment from the Prior
Employer, and the Executive had not previously informed the Company that such
portion was not forfeited, then he agrees to notify the Company in writing
within ten (10) days of learning that such portion was not forfeited, and such
notification shall indicate the amount of the Prior Awards or the Future Pension
Accruals, as applicable, that was not forfeited. Furthermore, notwithstanding
any provision in this Agreement to the contrary, if the Executive notifies the
Company pursuant to the preceding sentence that a portion of the Prior Awards or
the Future Pension Accruals was not forfeited, then the Executive shall
immediately forfeit a portion of any unvested Sign-On RSUs if so determined by
the Compensation Committee in its sole discretion, with the forfeiture first
coming from the Second Make Up Grant pro rata. The aggregate value of any
amounts so forfeited by the Executive pursuant to the preceding sentence shall
be equal to the target value of such portion of the Prior Awards or the value of
such portion of the Future Pension Accruals, as applicable, that was not
forfeited, based, in the case of the Prior Awards, upon the stock price of the
Prior Employer on the date of the Executive’s termination of employment from the
Prior Employer. The Executive agrees that the provisions of this


8

--------------------------------------------------------------------------------





paragraph supplement the provisions of the 2014 LTIP and the award agreements
evidencing the grant of the Sign-On RSUs.
(e)Inducement Equity Award. As soon as practicable after the Commencement Date,
the Executive shall be granted an award of time-based SARs with a grant date
fair value equal to $3,000,000. The SARs shall have a seven-year term and shall
vest in three equal annual installments on the third, fourth and fifth
anniversaries of the grant date, subject to the Executive’s continued employment
with the Company through the applicable vesting date. The SARs shall be issued
under the 2014 LTIP and shall be subject to the terms and conditions of the 2014
LTIP and the award agreement evidencing the grant of such SARs, which award
agreement shall be substantially in the form attached hereto as Exhibit H.
(f)Incentive Compensation Clawback. Any compensation provided by the Company to
the Executive, excepting only compensation pursuant to Section 3(a), (d) and (e)
above (except as required by law), shall be subject to the Company’s Incentive
Compensation Clawback Policy as such policy shall be adopted, and from time to
time amended, by the Board or the Compensation Committee.
(g)Benefit Plans. During the Employment Term, the Executive shall be entitled to
participate in all retirement and employment benefit plans and programs of the
Company that are generally available to senior executives of the Company. Such
participation shall be pursuant to the terms and conditions of such plans and
programs, as the same shall be amended from time to time, provided that no such
plan or program shall require compliance with, or forfeiture based upon,
restrictive covenants broader than those stated herein. The Executive shall be
entitled to four (4) weeks paid vacation annually. The Executive


9

--------------------------------------------------------------------------------





shall be entitled to receive relocation benefits consistent with the Company’s
policy in effect from time to time with adjustments as approved by a
representative of the Compensation Committee.
(h)Business Expenses. During the Employment Term, the Company shall, in
accordance with policies then in effect with respect to payments of business
expenses, pay or reimburse the Executive for all reasonable out-of­pocket travel
and other expenses (other than ordinary commuting expenses) incurred by the
Executive in performing services hereunder; provided, however, that, with
respect to reimbursements, if any, not otherwise excludible from the Executive’s
gross income, to the extent required to comply with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), no
reimbursement of expenses incurred by the Executive during any taxable year
shall be made after the last day of the following taxable year, the right to
reimbursement of such expenses shall not be subject to liquidation or exchange
for another benefit and the amount of expenses eligible for reimbursement in one
year shall not affect the amount of expenses eligible for reimbursement in any
other year. All such expenses shall be accounted for in such reasonable detail
as the Company may require.


4.    Termination of Employment.
(a)    Death. In the event of the death of the Executive during the Employment
Term, the Executive’s employment shall be automatically terminated as of the
date of death and a lump sum amount, equivalent to the Executive’s annual Base
Salary and Target Bonus Amount then in effect, shall be paid, within 60 days
after the date of the Executive’s death, to the Executive’s designated
beneficiary, or to the Executive’s estate or other legal representative if no
beneficiary was designated at the time of the


10

--------------------------------------------------------------------------------





Executive’s death. The foregoing benefit will be provided in addition to any
death, disability or other benefits provided under the Company’s benefit plans
and programs in which the Executive was participating at the time of his death.
Subject to the last paragraph of Section 3(d), in the event of the death of the
Executive during the Employment Term, the Sign-On RSUs shall become fully vested
as of the Executive’s date of termination and each tranche of the SARs granted
to the Executive pursuant to Section 3(e) shall vest on a pro rata basis, based
on the number of days on which the Executive was employed by the Company during
the applicable vesting period for such tranche (i.e., one-third of the SARs
shall be pro-rated over a three-year period, one-third of the SARs shall be
pro-rated over a four-year period, and one-third of the SARs shall be pro-rated
over a five-year period). The SARs that vest pursuant to the preceding sentence
may be exercised by the Executive’s estate until the earlier of (i) the first
anniversary of the date of the Executive’s death and (ii) the original
expiration date of the SARs. Any long-term incentive awards granted to the
Executive pursuant to Section 3(c) hereof shall be treated in the manner set
forth in the 2014 LTIP and the applicable award agreements. Except in accordance
with the terms of the Company’s benefit programs and other plans and programs
then in effect, after the date of Executive’s death, Executive shall not be
entitled to any other compensation or benefits from the Company or hereunder.
(b)    Disability. In the event of the Executive’s Disability as hereinafter
defined, the employment of the Executive may be terminated by the Company,
effective upon the date on which the Company determines that the Executive has a
Disability (the “Disability Termination Date”) by written Notice of Termination
given while the Executive is Disabled. In such event, the Company shall pay the


11

--------------------------------------------------------------------------------





Executive an amount equivalent to thirty percent (30%) of the Executive’s Base
Salary for a one year period, which amount shall be paid in one lump sum within
60 days following the Executive’s “separation from service,” as that term is
defined in Section 409A of the Code and regulations promulgated thereunder, from
the Company (his “Separation From Service”), provided that the Executive or an
individual duly authorized to execute legal documents on the Executive’s behalf
executes and does not revoke within any applicable revocation period the release
described in Section 4(k)(ii). The foregoing benefit will be provided in
addition to any disability or other benefits provided under the Company’s
benefit plans in which the Executive participates. The purpose and intent of the
preceding three sentences is to ensure that the Executive receives a combination
of insurance benefits and Company payments following the Disability Termination
Date equal to 100% of his then-applicable Base Salary for such one-year period.
In the event that Executive does not elect to participate in the Company’s
long-term and/or short-term disability insurance benefit plans, the Company
shall not be obligated to pay the Executive any amount in excess of thirty
percent (30%) of the Executive’s Base Salary. Subject to the last paragraph of
Section 3(d), in the event of the Disability of the Executive during the
Employment Term, the Sign-On RSUs shall become fully vested as of the
Executive’s date of termination and each tranche of the SARs granted to the
Executive pursuant to Section 3(e) shall vest on a pro rata basis, based on the
number of days on which the Executive was employed by the Company during the
applicable vesting period for such tranche (i.e., one-third of the SARs shall be
pro-rated over a three-year period, one-third of the SARs shall be pro-rated
over a four-year period, and one-third of the SARs shall be pro-rated over a
five-year period). The SARs that vest pursuant to the preceding sentence may be
exercised by the Executive or the Executive’s legal guardian or representative
(or, if the Executive dies after his termination of employment, his estate)
until the earlier of (i) the first anniversary of the Disability Termination
Date and (ii) the original expiration date of the SARs. Any long-term incentive
awards granted to the Executive pursuant to Section 3(c) hereof shall be treated
in the manner set forth in the 2014 LTIP and the applicable award agreements.
The Company shall also pay to the Executive a lump sum amount equivalent to the


12

--------------------------------------------------------------------------------





Executive’s Target Bonus Amount then in effect, which amount shall be paid in
one lump sum within 60 days following the Executive’s Separation from Service,
provided that the Executive or an individual duly authorized to execute legal
documents on the Executive’s behalf executes and does not revoke within any
applicable revocation period the release described in Section 4(k)(ii).
Otherwise, after the Disability Termination Date, except in accordance with the
Company’s benefit programs and other plans then in effect, the Executive shall
not be entitled to any compensation or benefits from the Company or hereunder.


“Disability,” for purposes of this Agreement, shall mean the Executive’s
incapacity due to physical or mental illness having caused the Executive’s
complete and full­time absence from the Executive’s duties, as defined in
Section 2, for either a consecutive period of more than six months or at least
180 days within any 270­day period.
(c)    Termination by the Company for Due Cause. Nothing herein shall prevent
the Company from terminating the Executive’s employment at any time for “Due
Cause” (as hereinafter defined). The Executive shall continue to receive the
Base Salary provided for in this Agreement only through the period ending with
the date of such termination. Any rights and benefits the Executive may have
under employee benefit plans and programs of the Company shall be determined in
accordance with the terms of such plans and programs. Except as provided in the
two immediately preceding sentences, after termination of employment for Due
Cause, the Executive shall not be entitled to any compensation or benefits from
the Company or hereunder.
For purposes of this Agreement, “Due Cause” shall mean:


13

--------------------------------------------------------------------------------







(i)a material breach by the Executive of the Executive’s duties and obligations
under this Agreement or violation in any material respect of the code or
standard of conduct generally applicable to the officers of the Company,
including, but not limited to, the Company’s Code of Ethics and Business
Conduct, which, if curable, has not been cured by the Executive within 15
business days after the Executive’s receipt of notice to the Executive
specifying the nature of such breach or violations;
(ii)a material violation by the Executive of the Executive’s Loyalty Obligations
as provided in Section 19;
(iii)the commission by the Executive or indictment for a crime of moral
turpitude or a felony involving fraud, breach of trust, or misappropriation;
(iv)the Executive’s willfully engaging in bad faith conduct that is demonstrably
and materially injurious to the Company, monetarily or otherwise; or
(v)a determination by the Company that the Executive is in violation of the
Company’s Substance Abuse Policy.
(d)    Termination by the Company Other than for Due Cause, Death or Disability.
The foregoing notwithstanding, the Company may terminate the Executive’s
employment for any or no reason, as it may deem appropriate in its sole
discretion and judgment; provided, however, that in the event such termination
is not due to Death, Disability or Due Cause, the Executive shall (i) be
entitled to a Termination Payment as hereinafter defined and (ii) be sent
written notice stating the termination is not


14

--------------------------------------------------------------------------------





due to Death, Disability or Due Cause. In the event of such termination by the
Company, the Executive shall receive certain payments and benefits as set forth
in this Subsection 4(d).
(i)    Termination Payment. If the Company terminates the Executive’s employment
for other than Death, Disability or Due Cause, the term “Termination Payment”
shall mean a cash payment equal to the sum of:
(A)an amount equal to one and one half times (1.5x) the Executive’s annual Base
Salary, as in effect immediately prior to such termination (unless the
termination is in connection with an action that would have enabled the
Executive to terminate his employment for Good Reason pursuant to Section
4(e)(i)(A), in which case, it shall be the Base Salary in effect prior to any
such material diminution of the Base Salary) (the “Termination Salary Payment”),
and
(B)an amount equal to one and one half times (1.5x) the average value of the
annual bonuses pursuant to Section 3(b) paid to the Executive for the three
completed fiscal years immediately prior to the date of such termination;
provided, however, that if the Executive has been employed by the Company for
fewer than three completed fiscal years prior to the date of such termination,
the Executive shall receive an amount equal to one and one half times (1.5x) the
average value of the annual bonuses pursuant to Section 3(b) that the Executive
has received during the period of the Executive’s employment; provided, further,
that if the date of such termination occurs during fiscal year 2016, the
Executive shall receive an amount equal to one and one half times (1.5x) his
Target Bonus Amount (the “Termination Bonus Payment”).


15

--------------------------------------------------------------------------------







(ii)    Pro-Rata Annual Bonus. The Company shall pay to the Executive an annual
bonus for the fiscal year of termination, based on actual full-year performance,
pro-rated to reflect the time of service for such fiscal year through the
Executive’s date of termination, payable at the time the Company pays bonuses to
other senior executives of the Company.
(iii)    Outplacement Services. The Company shall make outplacement services
available to the Executive, at a cost to the Company not to exceed $12,000, for
a period of time not to exceed 12 months following the date of termination
pursuant to the Company’s executive outplacement program with the Company’s
selected vendor, to include consulting, search support and administrative
services.
(iv)    Medical Coverage. In addition, the Company shall provide the Executive
with medical, dental and vision insurance benefits (which may also cover, if
applicable the Executive’s spouse and eligible dependents) for eighteen (18)
months from the date of the Executive’s termination of employment or until such
time as the Executive is eligible for group health coverage under another
employer’s plan, whichever occurs first. In order to trigger the Company’s
obligation to provide health care continuation benefits, the Executive must
elect continuation coverage pursuant to the Consolidation Omnibus Budget Act of
1985, as amended (“COBRA”) upon such eligibility. The Company’s obligation shall
be satisfied solely through the payment of the Executive’s COBRA premiums during
the 18-month period, but only to the extent that such premiums exceed the amount
that would otherwise have been payable by the Executive for coverage of the
Executive and the Executive’s eligible dependents that were covered by the
Company’s medical, dental, and vision insurance programs at the time of the
Executive’s termination of employment had the Executive continued to be employed
by the Company. Such payment shall be treated as taxable income to the
Executive.


16

--------------------------------------------------------------------------------





(v)    Other. Subject to the last paragraph of Section 3(d), if the Company
terminates the Executive’s employment for other than Death, Disability or Due
Cause, the Sign-On RSUs shall become fully vested as of the Executive’s date of
termination and each tranche of the SARs granted to the Executive pursuant to
Section 3(e) shall vest on a pro rata basis, based on the number of days on
which the Executive was employed by the Company during the applicable vesting
period for such tranche (i.e., one-third of the SARs shall be pro-rated over a
three-year period, one-third of the SARs shall be pro-rated over a four-year
period, and one-third of the SARs shall be pro-rated over a five-year period).
The SARs that vest pursuant to the preceding sentence may be exercised by the
Executive (or, if the Executive dies after his termination of employment, his
estate) until the earlier of (i) the first anniversary of the Executive’s date
of termination and (ii) the original expiration date of the SARs. Any long-term
incentive awards granted to the Executive pursuant to Section 3(c) hereof shall
be treated in the manner set forth in the 2014 LTIP and the applicable award
agreements.
(vi)Timing of Payments. The Termination Salary Payment and the Termination Bonus
Payment shall be paid in one lump sum within 60 days following the date of the
Executive’s Separation From Service, provided that the Executive executes and
does not revoke within any applicable revocation period the release described in
Section 4(k)(ii) below.


17

--------------------------------------------------------------------------------







(vii)Entire Obligation. Except as provided in Subsection 4(j) of this Agreement,
following the Executive’s termination of employment under this Subsection 4(d),
the Executive will have no further obligation to the Company pursuant to this
Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 17, 19 and 21). Except
for the Termination Payment and as otherwise provided in accordance with the
terms of the Company’s benefit programs and plans then in effect or as expressly
required under applicable law, after termination by the Company of employment
for other than Death, Disability or Due Cause, the Executive shall not be
entitled to any other compensation or benefits from the Company or hereunder.


(e)    Resignation from Employment by the Company for Good Reason. Termination
by the Company without Due Cause under Subsection 4(d) shall be deemed to have
occurred if the Executive elects to terminate the Executive’s employment for
Good Reason.
(i)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean any
of the following without the Executive’s prior written consent:
(A)a material diminution in the Executive’s Base Salary or Target Bonus Amount;
(B)a material diminution in the Executive’s authority, duties, or
responsibilities;
(C)the Executive no longer reports directly to the Board;
(D)the Company’s requiring the Executive to be based more than 60 miles from the
Company’s offices in Raleigh, NC; or


18

--------------------------------------------------------------------------------







(E)any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement, including but not limited to, the
failure of the Nominating Committee of the Board to re-nominate the Executive to
the Board.
(ii)    Notice of Good Reason Condition. In order to be considered a resignation
for Good Reason for purposes of this Agreement, the Executive must provide the
Company with written notice and description of the existence of the Good Reason
condition within 60 days of the initial discovery by the Executive of the
existence of said Good Reason condition and the Company shall have 30 business
days to cure such Good Reason condition.
(iii)    Effective Date of Resignation. The effective date of the Executive’s
resignation for Good Reason must occur no longer than six (6) months following
the expiration of the cure period set forth in Section 4(e)(ii) above. If the
Executive has not resigned for Good Reason effective within six (6) months
following the expiration of the cure period set forth in Section 4(e)(ii) above,
the Executive shall be deemed to have waived said Good Reason condition.


(f)    Termination by the Company Other Than For Due Cause, Death or Disability
or Resignation from Employment for Good Reason Within Three Months Prior To, At
or Within Twelve Months After a Change In Control. If the Company terminates the
Executive’s employment for other than Death, Disability or Due Cause and within
three (3) months prior to the consummation of a Change In Control (as defined
below) in contemplation of the Change In Control or at or within twelve (12)
months after the consummation of a Change In Control, or if the Executive elects
to terminate the


19

--------------------------------------------------------------------------------





Executive’s employment for Good Reason prior to the expiration of the Employment
Term and within three (3) months prior to the consummation of a Change In
Control in contemplation of the Change In Control or at or within twelve (12)
months after the consummation of a Change In Control, then (i) the Executive
shall be entitled to a Change In Control Termination Payment as hereinafter
defined in lieu of the Termination Payment set forth in Subsection 4(d)(i)
above, (ii) the Executive shall receive benefits as defined in Subsections
4(d)(ii), (iii), (iv) and (v) above, and (iii) either the Company or the
Executive, as the case may be, shall provide Notice of Termination pursuant to
Subsection 4(k) other than in the case of a Non-Renewal, which shall be
communicated in accordance with Section 1. Notwithstanding the foregoing, any
excess amounts subject to Section 409A of the Code as nonqualified deferred
compensation shall not be provided to the Executive in the event that the Change
In Control does not satisfy the requirements of a “change of control” event for
purposes of Section 409A of the Code (i) if the amounts under this section
exceed the amounts under Section 4(d)(i) above and termination is prior to a
Change In Control and (ii) if the amounts under this Section are less than the
amounts under Section 4(d)(i) and the termination is prior to the Change In
Control, this Section shall not apply to such amounts.
(i)    Change In Control Termination Payment. The term “Change In Control
Termination Payment” shall mean a cash payment equal to the sum of:
(A)    an amount equal to two times the Executive’s annual Base Salary, as in
effect immediately prior to such termination (unless the termination is due to
Section 4(e)(i)(A), in which case, it shall be the Base Salary in effect prior
to any such material diminution of the Base Salary) (the “Change In Control
Termination Salary Payment”), and


20

--------------------------------------------------------------------------------







(B)    an amount equal to two times the Executive’s Target Bonus Amount, as in
effect immediately prior to such termination (unless the termination is due to
Sections 4(e)(i)(A), in which case, it shall be the Target Bonus in effect prior
to any such material diminution of the Target Bonus or termination of the bonus
plan, respectively) (the “Change In Control Termination Bonus Payment”).
(ii)    Timing of Payments. The Change In Control Termination Salary Payment and
the Change In Control Termination Bonus Payment shall be paid in lump sum
payments within 60 days following the date of the Executive’s Separation From
Service, provided that the Executive executes and does not revoke within any
applicable revocation period the release described in Section 4(k)(ii) below.
(iii)    Entire Obligation. Except as provided in Subsection 4(j) of this
Agreement, following the Executive’s termination of employment under this
Subsection 4(f), the Executive will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 6, 7, 8, 9, 10, 11, 17, 19
and 21). Except for the Change In Control Termination Payment and as otherwise
provided in accordance with the terms of the Company’s benefit programs and
plans then in effect or as expressly required under applicable law, within
twelve (12) months after a Change In Control, after termination by the Company
of employment for other than Death, Disability or Due Cause or after termination
by the Executive for Good Reason, the Executive shall not be entitled to any
other compensation or benefits from the Company or hereunder.


21

--------------------------------------------------------------------------------







(iv)    Change In Control. For purposes of this Agreement, “Change In Control”
shall mean the occurrence of any of the following events:
(A)a Transaction, as defined below, unless securities possessing more than 50%
of the total combined voting power of the survivor’s or acquiror’s outstanding
securities (or the securities of any parent thereof) are held by a person or
persons who held securities possessing more than 50% of the total combined
voting power of the Company’s outstanding securities immediately prior to that
transaction, or
(B)any person or group of persons (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly becomes, including but not limited to by means of a
merger or consolidation, the beneficial owner (determined pursuant to Securities
and Exchange Commission Rule 13d-3 promulgated under the said Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities, other than (i) the Company or any of its
Affiliates, (ii) an employee benefit plan of the Company or any of its
Affiliates, (iii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, or (iv) an
underwriter temporarily holding securities pursuant to an offering of such
securities.


For purposes of Section 4(f)(iv)(A), “Transaction” means (1) consummation of any
merger or consolidation of the Company with or into another entity as a result
of which the Stock of the Company is converted into or exchanged for the right
to receive cash, securities or other property or is cancelled, (2) any sale or
exchange of all of the Stock of the Company for cash, securities or other
property, (3) any sale, transfer, or other disposition of all or substantially
all of the


22

--------------------------------------------------------------------------------





Company’s assets to one or more other persons in a single transaction or series
of related transactions or (4) any liquidation or dissolution of the Company.
(v)    IRC 280G “Net­Best”. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that (A) any payment,
award, benefit or distribution (or any acceleration of any payment, award,
benefit or distribution) by the Company (or any of its affiliated entities) or
any entity which effectuates a Change In Control (or any of its affiliated
entities) to or for the benefit of the Executive (whether pursuant to the terms
of this Agreement or otherwise) (the “Payments”) would be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), and (B) the
reduction of the amounts payable to the Executive to the maximum amount that
could be paid to the Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”) would provide the Executive with a greater after tax amount than if
such amounts were not reduced, then the amounts payable to the Executive shall
be reduced (but not below zero) to the Safe Harbor Cap. If the reduction of the
amounts payable would not result in a greater after tax result to the Executive,
no amounts payable under this Agreement shall be reduced pursuant to this
provision.
(A)    Reduction of Payments. To the extent permitted by applicable law, and not
a violation of Sections 280G, 409A or 4999 of the Code, the Executive shall be
entitled to elect the order in which payments will be reduced. If the Executive
electing the order in which payments will be reduced would result in violation
of Code Section 409A or loss of the benefit of reduction under Code Sections
280G or 4999, payments shall be reduced in the following order: (i) severance
payment based on multiple of Base Salary and/or annual bonus; (ii) other cash
payments; (iii) acceleration of vesting of stock options with an exercise price
that exceeds the then fair market value of stock subject to the option, provided
such options are not permitted to be valued under Treasury Regulations Section
1.280G-1 Q/A - 24(c); (iv) any equity awards accelerated or otherwise valued at
full value,


23

--------------------------------------------------------------------------------





provided such equity awards are not permitted to be valued under Treasury
Regulations Section 1.280G-1 Q/A - 24(c); (v) acceleration of vesting of stock
options with an exercise price that exceeds the then fair market value of stock
subject to the option, provided such options are permitted to be valued under
Treasury Regulations Section 1.280G-1 Q/A - 24(c); (vi) acceleration of vesting
of all other stock options and equity awards; and (vii) within any category,
reductions shall be from the last due payment to the first.
(B)    Determinations by Accounting Firm. All determinations required to be made
under this Section 4(f)(v) shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change In
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Company or the Executive that there has
been a Payment, or such earlier time as is requested by the Company.
Notwithstanding the foregoing, in the event (A) the Board shall determine prior
to the Change In Control that the Accounting Firm is precluded from performing
such services under applicable auditor independence rules or (B) the Audit
Committee of the Board determines that it does not want the Accounting Firm to
perform such services because of auditor independence concerns or (C) the
Accounting Firm is serving as accountant or auditor for the person(s) effecting
the Change In Control, the Board shall appoint another nationally recognized
public accounting firm reasonably acceptable to the Executive to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees, costs


24

--------------------------------------------------------------------------------





and expenses (including, but not limited to, the costs of retaining experts) of
the Accounting Firm shall be borne by the Company. If Payments are reduced to
the Safe Harbor Cap or the Accounting Firm determines that no Excise Tax is
payable by the Executive without a reduction in Payments, the Accounting Firm
shall provide a written opinion to the Executive to the effect that the
Executive is not required to report any Excise Tax on the Executive’s federal
income tax return, and that the failure to report the Excise Tax, if any, on the
Executive’s applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. The determination by the
Accounting Firm shall be binding upon the Company and the Executive (except as
provided in Section 4(f)(v)(C) below).
(C)    Excess Payment/Underpayment. If it is established pursuant to a final
determination of a court or an Internal Revenue Service (the “IRS”) proceeding
which has been finally and conclusively resolved, that Payments have been made
to, or provided for the benefit of, the Executive, which are in excess of the
limitations provided in this Section (referred to hereinafter as an “Excess
Payment”), the Executive shall repay the Excess Payment to the Company on
demand, together with interest on the Excess Payment at the


25

--------------------------------------------------------------------------------





applicable federal rate (as defined in Section 1274(d) of the Code) from the
date of the Executive’s receipt of such Excess Payment until the date of such
repayment. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the determination, it is possible that Payments which
will not have been made by the Company should have been made (an
“Underpayment”), consistent with the calculations required to be made under this
Section. In the event that it is determined (i) by the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS or (ii)
pursuant to a determination by a court, that an Underpayment has occurred, the
Company shall pay an amount equal to such Underpayment to the Executive within
ten (10) days of such determination together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive until the date of payment. The Executive shall cooperate, to the
extent the Executive’s reasonable expenses are reimbursed by the Company, with
any reasonable requests by the Company in connection with any contests or
disputes with the IRS in connection with the Excise Tax or the determination of
the Excess Payment. Notwithstanding the foregoing, in the event that amounts
payable under this Agreement were reduced pursuant to Section 4(f)(v)(A) and the
value of stock options is subsequently re-determined by the Accounting Firm (as
defined below) within the context of Treasury Regulation §1.280G‑1 Q/A 33 that
reduces the value of the Payments attributable to such options, the Company
shall promptly pay to the


26

--------------------------------------------------------------------------------





Executive any amounts payable under this Agreement that were not previously paid
solely as a result of Section 4(f)(v)(A) up to the Safe Harbor Cap.
(g)    Voluntary Termination Without Good Reason. In the event that the
Executive terminates the Executive’s employment at the Executive’s own volition
prior to the expiration of the Employment Term (except as provided in Subsection
4(e) above), such termination shall constitute a “Voluntary Termination” and in
such event the Executive shall be limited to the same rights and benefits as
provided in connection with a termination for Due Cause under Subsection 4(c)
above.
(h)    Non-Renewal of Employment Term by the Executive. If the Executive’s
employment terminates as a result of the Non-Renewal of the Employment Term by
the Executive, then the Executive shall be limited to the same rights and
benefits as provided in connection with a termination for Due Cause under
Subsection 4(c) above.
(i)    Compliance With Code Section 409A. Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and operated so that the
payment of the benefits set forth herein shall either be exempt from the
requirements of Section 409A of the Code or shall comply with the requirements
of such provision. To the extent that any amount payable pursuant to Subsections
4(b), (d)(i), (d)(iii) or (f) constitutes a “deferral of compensation” subject
to Section 409A (a “409A Payment”), then, if on the date of the Executive’s
“separation from service,” as such term is defined in Treas. Reg. Section
1.409A­1(h)(1), from the Company (his “Separation from Service”), the Executive
is a “specified employee,” as such term is defined in Treas. Reg. Section
1.409‑1(i), as determined from time to time by the Company, then such 409A
Payment shall not be made to the Executive earlier than the earlier of (i) six
(6) months after the Executive’s Separation from Service; or (ii) the date of
his death. The 409A Payments under this Agreement that would otherwise be made
during such period shall be aggregated and paid in one lump sum, without
interest, on the first business day following the end of the six (6) month
period or following the date of the Executive’s death, whichever is earlier, and
the balance of the 409A Payments, if any, shall be paid in accordance with the
applicable payment schedule provided in this Section 4. To the


27

--------------------------------------------------------------------------------





extent any 409A Payment is conditioned on the Executive (or his legal
representative) executing a release of claims, which 409A Payment would be made
in a later taxable year of the Executive than the taxable year in which his
Separation from Service occurs if such release were executed and delivered and
became irrevocable at the last possible date allowed under this Agreement, such
409A Payment will be paid no earlier than such later taxable year. In applying
Section 409A to compensation paid pursuant to this Agreement, any right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments. The Executive hereby acknowledges that he has
been advised to seek and has sought the advice of a tax advisor with respect to
the tax consequences to the Executive of all payments pursuant to this
Agreement, including any adverse tax consequences or penalty taxes under Code
Section 409A and applicable State tax law, and that the tax laws make the
Executive and not the Company responsible for penalties and interest that may be
imposed in the event Code Section 409A is violated.
(j)    Cooperation. During the term of the Executive’s employment by the Company
and for a period of one (1) year immediately following the termination of
Executive’s employment with the Company, the Executive agrees to reasonably
assist the Company and its representatives and agents with any business and/or
litigation (or potential litigation) matters affecting or involving the Company
relating


28

--------------------------------------------------------------------------------





to the Executive’s period of employment. The Company will reimburse the
Executive for all associated reasonable costs of travel.
(k)    Notice of Termination, Resignation and Release. Any termination under
Subsection 4(b) by the Company for Disability or Subsection 4(c) for Due Cause
or by the Executive for Good Reason under Subsection 4(e) or by the Company or
the Executive within twelve (12) months after a Change In Control under
Subsection 4(f) or by the Executive by Voluntary Termination under Subsection
4(g) shall be communicated by Notice of Termination to the other party thereto
given in accordance with Section 10.
(i)    Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the
termination date is other than the date of receipt of such Notice, specifies the
termination date (which date shall not be prior to the date of such notice or
more than 15 days after the giving of such Notice).
(ii)    Resignation and Release. Notwithstanding anything in this Agreement to
the contrary, unless the Company provides otherwise, upon termination of
employment for any reason, Executive shall be deemed to have resigned as a
member of the Board, if applicable, and as an officer, director, manager and
employee of the Company and its Related Entities and shall execute any documents
and take any actions to effect the foregoing as requested by the Company. In
order to be eligible to receive any payments or benefits hereunder as a result
of the termination of the


29

--------------------------------------------------------------------------------





Executive’s employment, in addition to fulfilling all other conditions precedent
to such receipt, the Executive or the Executive’s legal representative must
within 21 days (or such other period as required under applicable law) after
presentation of a release substantially in the form attached hereto as Exhibit
C, execute said release, and within 7 days (or such other period as required
under applicable law) after such execution not revoke said release. For
clarification, unless and until the Executive executes and does not, within any
applicable revocation period, revoke the release and the release becomes
effective in accordance with its terms, the Company shall have no obligation to
make any Termination Payment or Change In Control Termination Payment, as
applicable, to the Executive, and, even if the Executive does not execute the
release, the Executive shall be bound by the post­termination provisions of this
Agreement, including without limitation Section 19.
(l)    Earned and Accrued Payments. The foregoing notwithstanding, upon the
termination of the Executive’s employment at any time, for any reason, the
Executive shall be paid all amounts that had already been earned and accrued as
of the time of termination, including but not limited to (i) pay for unused
vacation accrued in accordance with the Company’s vacation policy; (ii) in the
case of death, Disability, without Cause or Good Reason terminations, any bonus
that has not yet been paid with respect to the fiscal year ended prior to the
fiscal year in which the Executive is terminated; and (iii) reimbursement for
any business expenses accrued in accordance with Subsection 3(h).
(m)    Employment at Will. The Executive hereby agrees that the Company may
terminate the Executive’s employment under this Section 4 without regard to: (i)
any general or specific policies


30

--------------------------------------------------------------------------------





(written or oral) of the Company relating to the employment or termination of
employment of its employees; (ii) any statements made to the Executive, whether
oral or in any document, pertaining to the Executive’s relationship with the
Company; or (iii) without a determination of Due Cause by the Company.


5.    Treatment of Equity Awards Upon Change In Control. In the event of a
Change In Control as defined hereinabove, the restrictions and deferral
limitations applicable to any equity awards granted to the Executive shall be
subject to such provisions regarding vesting and transferability in those
circumstances as are set forth in the applicable award agreement or grant.


6.    Successors and Assigns.
(a)    Assignment by the Company. This Agreement shall be binding upon and inure
to the benefit of the Company or any corporation or other entity to which the
Company may transfer all or substantially all of its assets and business and to
which the Company may assign this Agreement, in which case the term “Company,”
as used herein, shall mean such corporation or other entity, provided that no
such assignment shall relieve the Company from any obligations hereunder,
whether arising prior to or after such assignment.
(b)    Assignment by the Executive. The Executive may not assign this Agreement
or any part hereof without the prior written consent of the Company; provided,
however, that nothing herein shall preclude the Executive from designating one
or more beneficiaries to receive any amount that may be payable following
occurrence of the Executive’s legal incompetency or death and shall not preclude
the legal representative of the Executive’s estate from assigning any right
hereunder to the person or persons entitled thereto under the Executive’s will
or, in the case of intestacy, to the person or persons entitled thereto under
the laws of intestacy applicable to the Executive’s estate. The term
“beneficiaries,” as used in this Agreement, shall mean a beneficiary or
beneficiaries so designated to receive any such amount or,


31

--------------------------------------------------------------------------------





if no beneficiary has been so designated, the legal representative of the
Executive (in the event of Executive’s incompetency) or the Executive’s estate.


7.    Governing Law. This Agreement shall be governed by the laws of the State
of Delaware.


8.    Entire Agreement. This Agreement, which shall include the Exhibits hereto,
contains all of the understandings and representations between the parties
hereto pertaining to the matters referred to herein, and supersedes all
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto, including, without limitation, any previous
employment, severance or separation agreements, provided that the obligations
set forth in Section 19 of this Agreement are in addition to any similar
obligations the Executive has to the Company or its affiliates. This Agreement
may only be modified by an instrument in writing signed by both parties hereto.


9.    Waiver of Breach. The waiver by any party of a breach of any condition or
provision of this Agreement to be performed by such other party shall not
operate or be construed to be a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.


10.    Notices. Any notice to be given hereunder shall be in writing and
delivered personally, or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:


32

--------------------------------------------------------------------------------







If to the Company:


Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn: Executive Vice President, Human Resources, General Counsel and Corporate
Secretary


With a copy to:


Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attn: Chief Financial Officer


If to the Executive:
To the last address in the Company’s records.
11.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or any breach thereof, excepting only the enforcement of any Loyalty
Obligations arising under Section 19 of this Agreement, shall be settled by
arbitration in accordance with the rules of the American Arbitration Association
then in effect in the State of Delaware and judgment upon such award rendered by
the arbitrators may be entered in any court having jurisdiction thereof. The
board of arbitrators shall consist of one arbitrator to be appointed by the
Company, one by the Executive, and one by the two arbitrators so chosen. The
arbitration shall be held at such place as may be agreed at the time by the
parties to the arbitration. The cost of arbitration shall be borne as determined
by the arbitrators. For clarity, each party shall bear its or his own legal
fees.


12.    Withholding. Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or the Executive’s
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should


33

--------------------------------------------------------------------------------





withhold pursuant to any applicable law or regulation. In lieu of withholding
such amounts, in whole or in part, the Company may, in its sole discretion,
accept other provisions for payment of taxes and withholdings as required by
law, provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.


13.    Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.


14.    Titles. Titles to the sections and subsections in this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or subsection.


15.    Legal Fees. The Company agrees to pay the reasonable fees and expenses of
the Executive’s legal counsel in connection with the negotiation and execution
of this Agreement up to a maximum amount of $50,000.


16.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


17.    Amendment. Except as provided in Section 13 above, this Agreement may not
be modified or amended except by written instrument signed by all parties
hereto.


18.    Counsel. This Agreement has been prepared by the Company with the
assistance of Hogan Lovells US LLP, as counsel to the Company (“Counsel”), after
full disclosure of its representation of the Company and with the consent and
direction of the Company and the Executive. The Executive has


34

--------------------------------------------------------------------------------





reviewed the contents of this Agreement and fully understands its terms. The
Executive acknowledges that the Executive is fully aware of the Executive’s
right to the advice of counsel independent from that of the Company, that
Counsel has advised him of such right and disclosed to him the risks in not
seeking such independent advice, and that the Executive fully understands the
potentially adverse interests of the parties with respect to this Agreement. The
Executive further acknowledges that neither the Company nor its Counsel has made
representations or given any advice with respect to the tax or other
consequences of this Agreement or any transactions contemplated by this
Agreement to him, that the Executive has been advised of the importance of
seeking independent counsel with respect to such consequences. By executing this
Agreement, the Executive represents that the Executive has, after being advised
of the potential conflicts between him and the Company with respect to the
future consequences of this Agreement, either consulted independent legal
counsel or elected, notwithstanding the advisability of seeking such independent
legal counsel, not to consult with such independent legal counsel.


19.    Loyalty Obligations. The Executive agrees that the following obligations
(“Loyalty Obligations”) shall apply in consideration of the Executive’s
employment by or continued employment with the Company:
(a)    Confidential Information.
(i)    Company Information. The Executive agrees at all times during the term of
the Executive’s employment and thereafter, to hold any Confidential Information
of the Company or any of its Related Entities in strictest confidence, and not
to use (except, during the Executive’s employment with the Company, for the
benefit of the Company to fulfill the Executive’s


35

--------------------------------------------------------------------------------





employment obligations) or to disclose (except for the benefit of the Company to
fulfill the Executive’s employment obligations) to any person, firm or
corporation other than the Company or those designated by it said Confidential
Information without the prior authorization of the Company, except as may
otherwise be required by law or legal process. The Executive agrees that
“Confidential Information” means any proprietary information prepared or
maintained in any format, including technical data, trade secrets or know­how in
which the Company or any of its Related Entities have an interest, including,
but not limited to, business records, contracts, research, product or service
plans, products, services, customer lists and customers (including, but not
limited to, vendors to the Company or any of its Related Entities on whom the
Executive called, with whom the Executive dealt or with whom the Executive
became acquainted during the term of the Executive’s employment), pricing data,
costs, markets, expansion plans, summaries, marketing and other business
strategies, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration or marketing, financial
or other business information obtained by the Executive or disclosed to the
Executive by the Company or any of its Related Entities or any other person or
entity during the term of the Executive’s employment with the Company either
directly or indirectly electronically, in writing, orally, by drawings, by
observation of services, systems or other aspects of the business of the Company
or any of its Related Entities or otherwise. Confidential Information does not
include information that: (A) was available to the public prior to the time of
disclosure, whether through


36

--------------------------------------------------------------------------------





press releases, SEC filings or otherwise or (B) otherwise becomes available to
the public through no act or omission of the Executive.
(ii)    Third Party Information. The Executive recognizes that the Company and
its Related Entities have received and in the future will receive from third
parties their confidential or proprietary information subject to a duty on the
part of the Company or its Related Entities to maintain the confidentiality of
such information and to use it only for certain limited purposes. The Executive
agrees at all times during the Executive’s employment and thereafter to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as (x)
necessary in carrying out the Executive’s work for the Company consistent with
the obligations of the Company or its Related Entities with such third party or
(y) required pursuant to a court order, subpoena or other judicial process.
(b)    Conflicting Employment. Except as otherwise permitted by this Agreement,
the Executive agrees that, during the term of the Executive’s employment with
the Company, (i) the Executive will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company or any of its Related Entities are now involved or
become involved during the term of the Executive’s employment, (ii) the
Executive will not engage in any other activities that conflict with the
business of the Company or any of its Related Entities and (iii) the Executive
agrees to devote such time as may be necessary to fulfill the Executive’s
obligations to the Company.


37

--------------------------------------------------------------------------------







(c)    Returning Company Property. The Executive agrees that any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
the Executive or others pursuant to or during the Executive’s employment with
the Company or otherwise shall be the property of the Company or its Related
Entities and their respective successors or assigns. At the time of leaving the
employ of the Company, the Executive will deliver all material Company property
to the Company or to the Company’s designee and will not keep in the Executive’s
possession, recreate or deliver to anyone else said property. In the event of
the termination of the Executive’s employment and upon request by the Company,
the Executive agrees to sign and deliver the “Termination Certification”
attached hereto as Exhibit A. Anything to the contrary notwithstanding, nothing
in this Section 19(c) shall prevent the Executive from retaining a home
computer, papers and other materials of a personal nature, including diaries,
calendars and Rolodexes (including his electronic address books), information
relating to his compensation or relating to reimbursement of expenses,
information that he reasonably believes may be needed for tax purposes, and
copies of plans, programs and agreements relating to his employment. In
addition, to the extent the Company has any interest in the Executive’s cell
phone number, the Company shall cooperate with the Executive to transfer it to
him.
(d)    Notification of New Employer. In the event that the Executive leaves the
employ of the Company, the Executive hereby grants consent to notification by
the Company to the Executive’s new employer (whether the Executive is employed
as an employee, consultant, independent contractor, director, partner, officer,
advisor, executive, volunteer or manager) about the Executive’s Loyalty
Obligations specified under this Agreement.


38

--------------------------------------------------------------------------------







(e)    Non­Interference. The Executive covenants and agrees that while the
Executive is employed by the Company and for a period of two (2) years
immediately following the termination of the Executive’s employment with the
Company for any reason, the Executive shall not, without the prior written
approval of the Company, directly or indirectly, either on behalf of the
Executive or any other person or entity, Interfere with the Company or any of
its Related Entities.
(i)    For purposes of this Agreement, “Interfere” shall mean, except in the
performance of the Executive’s duties and responsibilities on behalf of and for
the benefit of the Company, (A) to solicit, entice, persuade, induce, influence
or attempt to influence, directly or indirectly, customers or prospective
customers, suppliers or prospective suppliers, employees, agents or independent
contractors of the Company or any of its Related Entities to restrict, reduce,
sever or otherwise alter their relationship with the Company or any of its
Related Entities, except in the normal course of commerce for any entity that
does not violate Section 19(f) hereof, or (B) to hire on the Executive’s own
behalf or on behalf of any other person or entity, directly or indirectly, any
current or former employee or independent contractor of the Company who at any
time was supervised (1) directly by the Executive or (2) by another person who
was supervised directly by the Executive, or (C) whether as a direct solicitor
or provider of such services, or in a direct management or direct supervisory
capacity over others who solicit or provide such services, to solicit or provide
services that fall within the definition of Restricted Activities as defined in
Subsection 19(f)(ii) below to any customer of the Company or any of its Related
Entities. Anything to the contrary notwithstanding, the Company agrees that (i)
the Executive’s responding to an unsolicited request for an employment reference
regarding any former employee of the Company or any of its Related Entities from
such former employee, or from a third party, by providing a reference setting
forth his personal views about such former employee, or (ii) hiring or retaining
any current or former employee or consultant of the Company or any of its
Related


39

--------------------------------------------------------------------------------





Entities who responds to a general advertisement for employment that was not
specifically directed at such employees or consultants of the Company or its
Related Entities, shall not be deemed a violation of this Section 19(e).
(ii)    After termination of the Executive’s employment, this provision shall
only apply to those current or former employees, independent contractors,
customers or suppliers of the Company or any of its Related Entities who were
such at any time within 12 months prior to the date of such termination.
(f)    Covenants Not to Compete.
(i)    Non­Competition. The Executive covenants and agrees that during the
period from the date hereof until, one (1) year immediately following the
termination, for any reason, of the Executive’s employment with the Company (the
“Non­Compete Period”), the Executive will not, directly or indirectly:
(A)    own or hold, directly or beneficially (other than as a shareholder with
less than 5% of the outstanding common stock of a publicly traded corporation or
as a passive owner of less than 1% through an investment in a private equity or
other commingled account), as a shareholder, option holder, warrant holder,
partner, member or other equity or security owner or holder, equity or other
securities of any company or business that derives more than 15% of its revenue
from the Restricted Activities (as defined below)


40

--------------------------------------------------------------------------------





within the Restricted Area (as defined below), or any company or business
controlling, controlled by or under common control with any company or business
directly engaged in such Restricted Activities within the Restricted Area (any
of the foregoing, a “Restricted Company”) or
(B)    engage or participate as an employee, director, officer, manager,
executive, partner, independent contractor, consultant or technical or business
advisor (or any foreign equivalents of the foregoing) with any Restricted
Company in the Restricted Activities within the Restricted Area.
(ii)    Restricted Activities/Restricted Area. For purposes of this Agreement,
the term “Restricted Activities” means (1) the retail, commercial and/or
wholesale sale, rental, and/or distribution of parts, accessories, supplies
(including, but not limited to, paint), equipment and/or maintenance items for
automobiles, light and heavy duty trucks (both commercial and non-commercial),
off-road equipment, buses, recreational vehicles, and/or agricultural equipment,
and/or (2) the provision of any automotive-related service (including, but not
limited to, shop management, inventory control, and/or vehicle repair software
or marketing) to auto repair shops, garages, specialty-service providers (e.g.
any business that specializes in automotive oil changes, painting, tires,
mufflers, brakes, transmission, and/or body work) and/or service centers,
including, but not limited to painting, collision or body service centers. The
term “Restricted Area” means the United States of America, including its
territories and possessions, and any other countries in


41

--------------------------------------------------------------------------------





which the Company or any of its Related Entities has operations and a physical
presence during the Employment Term.
(iii)    Association with Restricted Company. In the event that the Executive
intends to associate (whether as an employee, consultant, independent
contractor, officer, manager, advisor, partner, executive, volunteer or
director) with any Restricted Company during the Non­Compete Period, the
Executive must provide information in writing to the Company relating to the
activities proposed to be engaged in by the Executive for such Restricted
Company. All such current associations are set forth on Exhibit B to this
Agreement. In the event that the Company consents in writing to the Executive’s
engagement in such activity, the engaging in such activity by the Executive
shall be conclusively deemed not to be a violation of this Subsection 19(f).
Notwithstanding anything to the contrary herein, such consent is not intended
and shall not be deemed to be a waiver or nullification of the covenant of
non­competition of the Executive or other similarly bound executives.
(g)    Non­Disparagement. The Executive agrees that while the Executive is
employed by the Company and at all times following the termination of the
Executive’s employment with the Company for any reason, the Executive will not
take any action or make any statement which disparages the Company or its
practices or which disrupts or impairs its normal operations, such that it
causes a material adverse impact to the Company. During the Executive’s
employment by the Company and at all times following the termination of the
Executive’s employment with the Company for any reason, the senior executives
and the directors of the Company will not take any action or make any statement
which disparages the Executive. The foregoing shall not be violated by (i)
truthful statements by the Executive or the senior


42

--------------------------------------------------------------------------------





executives or directors of the Company in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), (ii) the Executive or the senior executives or directors of the
Company rebutting false or misleading statements made by others, (iii) actions
taken by the Executive or the senior executives or directors of the Company, or
statements made by the Executive or the senior executives or directors of the
Company, in the good faith performance of their respective duties to the
Company, or (iv) the Executive making normal competitive type statements in the
good faith performance of his duties to a subsequent employer.
(h)    Effect of Non­Payment of Benefits; Clawback. The Executive’s
post­termination of employment obligations under this Section 19 shall cease
upon the Company’s failure to make any payments or benefits hereunder as a
result of the termination of the Executive’s employment when due if within 15
days after written notice from the Executive to the Company of such failure, the
Company does not make the required payment. In the event that the Executive
materially violates Subsection 19(e) or 19(f), and does not cure such violation
(if it can be cured) within five (5) days after written notice of such failure,
the Executive agrees that calculation of the harm to the Company from such
violation would be uncertain and not capable of being readily ascertained, and
that as a reasonable estimation of the harm to the Company from such violation
the Executive shall repay to the Company a portion of the Termination Payment
paid to the Executive pursuant to Section 4(d)(i) or a portion of the Change In
Control Termination Payment paid to the Executive pursuant to Section 4(f), as
applicable, in each case equal to a fraction, the numerator of which is the
number of days left in the applicable period under Subsection 19(e) or 19(f),
and the denominator of which is the total number of days in the applicable
period under such Section. In the event that the Executive materially violates
Subsection 19(a), 19(c) or 19(g), and does not cure such violation (if it can be
cured) within five (5) days after written notice from the Company to the
Executive of such failure, the Executive agrees that calculation of the harm to
the Company from such violation would be uncertain and not capable of being
readily ascertained, and that as a reasonable


43

--------------------------------------------------------------------------------





estimation of the harm to the Company from such violation the Executive shall
repay to the Company a portion of the Termination Payment paid to the Executive
pursuant to Section 4(d)(i) equal to a fraction, the numerator of which is the
number of days left in the one (1) year period immediately following the
termination and the denominator of which is 365; provided, that if the
Executive’s employment was terminated pursuant to Section 4(f), then the
Executive shall instead repay to the Company a portion of the Change In Control
Termination Payment paid to the Executive pursuant to Section 4(f) equal to a
fraction, the numerator of which is the number of days left in the two (2) year
period immediately following the termination and the denominator of which is
730. The Executive further agrees that such repayment obligation shall
constitute liquidated damages and that the Company shall have no other right to
damages under this Agreement or at law with respect to breaches of Subsection
19(a), 19(c), 19(e), 19(f), or 19(g), but the Company shall have the right to
seek equitable relief pursuant to Subsection 19(i) hereunder.
(i)Specific Enforcement; Remedies Cumulative; Attorney Fees. The Executive
acknowledges that the Company and its Related Entities, as the case may be, will
be irreparably injured if the provisions of Subsections 19(a), 19(b), 19(c),
19(e), 19(f) and 19(g) hereof are not specifically enforced and the Executive
agrees that the terms of such provisions (including without limitation the
periods set forth in Subsections 19(e), 19(f) and 19(g)) are reasonable and
appropriate. If the Executive commits, or the Company has evidence based on
which it reasonably believes the Executive threatens to commit, a material
breach of any of the provisions of Subsections 19(a), 19(b), 19(c), 19(e), 19(f)
or 19(g) hereof, the Company and/or its Related Entities, as the case may be,
shall have the right and remedy, in addition to and not in limitation of any
other remedy that may be available at law or in equity, to have the provisions
of Subsections 19(a), 19(b), 19(c), 19(e), 19(f) or 19(g) hereof specifically
enforced by any court having jurisdiction through immediate injunctive and other
equitable relief, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and/or its
Related Entities and that money damages will not provide an adequate remedy
therefore. Such


44

--------------------------------------------------------------------------------





injunction shall be available without the posting of any bond or other security,
and the Executive hereby consents to the issuance of such injunction.
(j)Re­Set of Period for Non­Competition and Non­Interference. In the event that
a legal or equitable action is commenced with respect to any of the provisions
of Subsections 19(e), 19(f) or 19(g) hereof and the Executive has not complied,
in all material respects, with the provisions in such subsections with respect
to which such action has been commenced, then only the one­year or two-year
period, as described in such subsections not so complied with by the Executive,
that applies to the prong violated shall be extended from its original
expiration date, day-for­day, for each day that the Executive is found to have
not complied, in all material respects, with such subsection(s).
(k)Jurisdiction and Venue. WITH RESPECT TO THE ENFORCEMENT OF ANY AND ALL
LOYALTY OBLIGATIONS ARISING UNDER SECTION 19, THE SUBSECTIONS 19(k) AND 19(l) OF
THIS AGREEMENT SHALL APPLY. THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FOLLOWING COURTS IN MATTERS RELATED
TO THIS SECTION 19 AND AGREE NOT TO COMMENCE ANY SUIT, ACTION OR PROCEEDING
RELATING THERETO EXCEPT IN ANY OF SUCH COURTS: THE STATE COURTS OF THE STATE OF
DELAWARE, THE COURTS OF THE UNITED STATES


45

--------------------------------------------------------------------------------





OF AMERICA LOCATED IN THE CITY OF WILMINGTON, DELAWARE, OR THE STATE COURTS OR
THE COURTS OF THE UNITED STATES OF AMERICA LOCATED IN ANY MUNICIPALITY WHEREIN
AN OFFICE OF THE COMPANY IS LOCATED, IN WHICH OFFICE THE EXECUTIVE WAS
PHYSICALLY PRESENT WHILE RENDERING SERVICES FOR THE COMPANY AT ANY TIME DURING
THE 12 MONTHS IMMEDIATELY PRECEDING THE COMMENCEMENT OF SUCH SUIT, ACTION OR
PROCEEDING OR IMMEDIATELY PRECEDING THE TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, IF TERMINATED.
(l)Waiver of Jury Trial. THE EXECUTIVE AND THE COMPANY AGREE TO WAIVE THE RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY
LOYALTY OBLIGATIONS. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY
MADE BY THE EXECUTIVE AND THE COMPANY, AND THE EXECUTIVE AND THE COMPANY EACH
ACKNOWLEDGE THAT, EXCEPT FOR THE COMPANY’S AGREEMENT TO LIKEWISE WAIVE ITS
RIGHTS TO A TRIAL BY JURY, THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OF FACTS
TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT THE EXECUTIVE HAS BEEN
REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF THE EXECUTIVE’S OWN FREE WILL, AND THAT THE EXECUTIVE HAS HAD THE
OPPORTUNITY


46

--------------------------------------------------------------------------------





TO DISCUSS THIS WAIVER WITH COUNSEL. THE EXECUTIVE FURTHER ACKNOWLEDGES THAT THE
EXECUTIVE HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER
AND AS EVIDENCE OF THIS FACT SIGNS THIS AGREEMENT BELOW.


20.    Indemnification. The Company shall indemnify the Executive to the maximum
extent that its officers, directors and employees are entitled to
indemnification pursuant to the Company’s Certificate of Incorporation and
Bylaws (which shall not be less than currently exists, except as required by
applicable law), subject to applicable law, and such indemnification shall
continue after termination of employment or directorship and for as long as
liability may exist with regard to actions or inactions up to the date of
termination at a level that is no less than currently exists for officers,
directors and employees under the Company’s Certificate of Incorporation and
Bylaws, subject to applicable law. In addition, the Company shall be entitled to
liability insurance coverage pursuant to any directors’ and officers’ liability
insurance policy maintained by the Company as of the Commencement Date or put in
place following the Commencement Date on the same basis as other current or
former directors and officers of the Company with regard to actions or inactions
during the period of service as an officer or director notwithstanding any
ceasing of such service. This provision shall survive any termination of the
Executive’s employment.


47

--------------------------------------------------------------------------------







21.    Representations. The Executive agrees to execute any proper oath or
verify any proper document required to carry out the terms of this Agreement.
The Executive represents that the Executive’s performance of all the terms of
this Agreement will not breach any agreement to keep in confidence proprietary
information acquired by the Executive in confidence or in trust prior to the
Executive’s employment by the Company. The Executive has not entered into, and
the Executive agrees that the Executive will not enter into, any oral or written
agreement in conflict herewith and the Executive’s employment by the Company and
the Executive’s services to the Company will not violate the terms of any oral
or written agreement to which the Executive is a party. The Executive represents
that he is not aware of any non-competition restriction that would prevent him
from being the Chief Executive Officer of the Company or performing his duties
and responsibilities hereunder.


22.    No Mitigation; No Offset. The Executive shall not be required, as a
condition to receiving any payments or benefits under this Agreement, to seek or
obtain any other employment after any termination of employment hereunder or to
take any steps to reduce the amount of any payment or benefit described in this
Agreement. Further, the amount of any payment or benefit provided in this
Agreement shall not be reduced by any compensation earned by the Executive as
the result of any employment by another employer.


23.    Binding Effect of Execution. The Company and the Executive agree that
this Agreement shall not bind or be enforceable by or against either party until
this Agreement has been duly executed by both the Executive and the Company.
[SIGNATURE PAGE FOLLOWS]


48

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.
Advance Auto Parts, Inc.


By: /s/ John C. Brouillard (SEAL)


Print Name: John C. Brouillard     


Title: Executive Chairman     




Executive


Print Name: Thomas R. Greco     


Signature:/s/ Thomas R. Greco     
    


 






49

--------------------------------------------------------------------------------






EXHIBIT A


TERMINATION CERTIFICATION


This is to certify that I do not have in my possession, nor have I failed to
return, any material devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company.
I further certify that I have, to the best of my knowledge, complied in all
material respects with all the terms of my Employment Agreement with the
Company.


Date: ____________________________________    




_________________________________________________
Executive’s Signature




________________________________________________    
Executive’s Name (Print)








--------------------------------------------------------------------------------







EXHIBIT B
LIST OF ASSOCIATIONS WITH RESTRICTED COMPANIES
















____ None
____ Additional Sheets Attached


Signature of Executive:__________________________________
Print Name of Executive: ________________________________




Date:_____________________________






--------------------------------------------------------------------------------







EXHIBIT C
General Release of Claims
Consistent with Section 4 of the Employment Agreement, dated as of March 28,
2016, between Advance Auto Parts, Inc. (the “Company”) and Thomas Greco (the
“Executive”), and in consideration of the Executive’s receipt of the applicable
severance payments and benefits set forth in Section 4 of the Employment
Agreement, the Executive, for himself, his heirs, executors, administrators and
assigns, hereby knowingly, voluntarily and unconditionally RELEASES, WAIVES AND
FOREVER DISCHARGES the Company and its parents, subsidiaries, affiliates,
successors and assigns (jointly and severally, “Related Entities”), and each of
the Company’s and such Related Entities’ respective current and former officers,
directors, employees, members, managers, agents, independent contractors,
representatives and shareholders, in each case, solely in their respective
capacities as such (all of which persons and entities shall be third party
beneficiaries of this General Release with full power to enforce the provisions
thereof), from any and all obligations, claims, demands, liabilities, judgments,
causes of action, suits at law or in equity, in tort, contract, by statute or on
any other basis, related to the Executive’s employment with the Company;
termination of the Executive’s employment or circumstances related thereto; any
and all injuries, losses or damages to the Executive, including any claims for
compensation and/or benefits, compensatory, punitive or other damages,
attorney’s fees, expenses, reimbursements or costs of any kind; any and all
claims relating to the conduct of any current and former officer, director,
employee, member, manager, agent, independent contractor or representative of
the Company or its Related Entities; and any and all matters, transactions or
things occurring prior to the date on which the Executive signs this General
Release, including any and all possible claims, known or unknown, which could
have been asserted against the Company, its Related Entities, or the Company’s
and such Related Entities’ respective current and former officers, directors,
employees, members, managers, agents, independent contractors or representatives
in each case, solely in their respective capacities as such. This General
Release includes, but is not limited to, any and all claims, demands, rights
and/or causes of action




--------------------------------------------------------------------------------





under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, the
Rehabilitation Act of 1973, the Older Workers’ Benefit Protection Act, the
Workers Adjustment Retraining and Notification Act, the Employee Retirement
Income Security Act, the Genetic Information Nondiscrimination Act of 2008, the
Retaliatory Employment Discrimination Act, the North Carolina Persons with
Disabilities Protection Act, the North Carolina Equal Employment Practices Act,
and any other federal, state, or local statute or ordinance or any other claims,
whether statutory or based on common law.
Nothing in this General Release is intended to: (1) constitute an unlawful
waiver of any of the Executive’s rights under any laws; (2) waive the
Executive’s right to file an administrative charge with any administrative
agency under applicable law, or participate in any agency investigation,
although the Executive does waive and release his right to recover any monetary
or other damages under such applicable law, including but not limited to
compensatory damages, punitive damages, liquidated damages, or attorneys’ fees
and costs; or (3) prohibit the Executive from providing truthful testimony, if
under subpoena or court order to do so, or otherwise required by applicable law.
Furthermore, the Company acknowledges and agrees that by entering into this
General Release, the Executive is not intending to, and does not, release the
Company or any Related Entity from performance of its obligations under, and it
not intending to, and does not, waive any of the Executive’s rights under, the
Employment Agreement, any rights to indemnification or advancement of legal fees
or coverage under director and officer liability insurance policies, vested
equity or vested benefits.
The Executive acknowledges and understands that the release of claims under the
Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. Sections 621-634, is
subject to special waiver protections under 29 U.S.C. Section 626(f). In
accordance with that section, the Executive specifically agrees that the
Executive is knowingly and voluntarily releasing and waiving any rights or
claims of




--------------------------------------------------------------------------------





discrimination under the ADEA. In particular, the Executive acknowledges that
Executive understands that:
A.
The Executive has read this General Release in its entirety. The Executive
understands all of the terms of this General Release and the Executive knowingly
and voluntarily assents to all of the terms and conditions contained herein,
including without limitation, the waiver and release, and the Executive
acknowledges and agrees that the Executive’s waiver of rights or claims arising
under the ADEA is in writing and is understood by the Executive;

B.
The Executive is not waiving any claims for age discrimination under the ADEA
that may arise after the date the Executive signs this General Release and the
Executive is not waiving vested benefits if any;

C.
The Executive is waiving rights or claims for age discrimination under the ADEA
in exchange for the applicable severance payments and benefits described in
Section 4 of the Employment Agreement; and

D.
The Executive was advised to consult with and has had an opportunity to consult
with an attorney before signing this General Release.

The Executive affirms that the Executive has not filed, caused to be filed, or
presently is a party to any claim against the Company or any of the Related
Entities. The Executive also affirms that the Executive has been paid and/or has
received all compensation, wages, bonuses, commissions, and/or benefits which
are due and payable as of the date the Executive signs this General Release. The
Executive affirms that the Executive has been granted any leave to which the
Executive was entitled under the Family and Medical Leave Act or related state
or local leave or disability accommodation laws. The Executive further affirms
that the Executive has no known workplace injuries or occupational diseases. The
Executive further affirms that the Executive has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud.




--------------------------------------------------------------------------------





The Executive has twenty-one (21) calendar days from [DATE] to consider this
General Release. If the Executive does not sign this General Release and return
it to the Company within twenty-one (21) calendar days of receipt, it will be
null and void. The Executive also understands that the Executive may sign and
return this General Release prior to the expiration of the twenty-one (21)
calendar day period. The Executive acknowledges and agrees that if the Executive
decides to sign and return this General Release before the full twenty-one (21)
day period has elapsed, this is a decision made by the Executive voluntarily and
the Executive freely and knowingly has chosen not to wait at least twenty-one
(21) days to sign this General Release. After the Executive has read and
understands the contents of this General Release, the Executive agrees to
acknowledge acceptance by signing in the space indicated below, and to return
this General Release by hand delivery or by certified mail, postage prepaid,
return receipt requested, to the Executive Vice President, Human Resources,
General Counsel and Corporate Secretary, Advance Auto Parts, Inc., 5008 Airport
Road, Roanoke, VA 24012. The Executive further understands that the Executive
has seven (7) calendar days after signing this General Release in which to
revoke it with notice to the Company in writing. This General Release will not
become effective until after this revocation period has passed.
AGREED:


__________________________        ________________
Thomas Greco                    Date














--------------------------------------------------------------------------------









EXHIBIT D
Form of Award Agreement for Long-Term Incentive Award - Time-Based RSUs


[SEPARATELY FILED]






--------------------------------------------------------------------------------







EXHIBIT E
Form of Award Agreement for Long-Term Incentive Award - Performance-Based SARs


[SEPARATELY FILED]






--------------------------------------------------------------------------------







EXHIBIT F
Form of Award Agreement for Performance-Based Sign-On RSUs


[SEPARATELY FILED]






--------------------------------------------------------------------------------







EXHIBIT G
Form of Award Agreement for Time-Based Sign-On RSUs


[SEPARATELY FILED]






--------------------------------------------------------------------------------







EXHIBIT H
Form of Award Agreement for Inducement Equity Award - SARs


[SEPARATELY FILED]






